Case: 16-11617   Date Filed: 10/16/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11617
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20383-UU-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DAMIAN MAYOL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 16, 2017)



Before JULIE CARNES, JILL PRYOR, and EDMONDSON, Circuit Judges.
                Case: 16-11617       Date Filed: 10/16/2017      Page: 2 of 3


PER CURIAM:



       Damian Mayol, proceeding pro se, * appeals his conviction for conspiracy to

pay healthcare kickbacks, in violation of 18 U.S.C. § 371, and 42 U.S.C. § 1320a-

7b(b)(2)(A). No reversible error has been shown; we affirm.

       Mayol says he provided his trial lawyer with business records from his

company, Transportation Services Providers (“TSP”). Mayol intended to use the

TSP business records, or portions thereof, in his defense at trial. Mayol’s lawyer,

however, permitted the government to view the business records -- without

Mayol’s consent. The government then put into evidence a composite of

documents from the TSP business records.

       On appeal, Mayol contends that his lawyer violated attorney-client privilege

and Mayol’s Fifth, Sixth and Fourteenth Amendment rights by providing the

government pre-trial access to the TSP business records. Mayol also contends that

the district court abused its discretion and violated his due process rights by

admitting into evidence the TSP business records. He says, because the TSP

business records were obtained in violation of his constitutional rights, the records

should have been excluded -- pursuant to Fed. R. Evid. 403 -- as unduly

prejudicial. Mayol also asserts that the admission of the TSP business records --

*
  We earlier granted Mayol’s motion to proceed pro se on appeal. We construe liberally pro se
pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
                                               2
               Case: 16-11617     Date Filed: 10/16/2017     Page: 3 of 3


which included lists of names, check stubs, and van itineraries and routes -- was so

cumulative that its effect was more prejudicial than probative.

      First, to the extent Mayol contends his trial lawyer rendered ineffective

assistance of counsel, we decline to address that claim on this appeal. We will not

consider ineffective-assistance-of-counsel claims raised on direct appeal where --

as here -- “the district court did not entertain the claim nor develop a factual

record.” See United States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002).

Instead, the preferred method of raising ineffective-assistance-of-counsel claims is

in a 28 U.S.C. § 2255 motion to vacate. See Massaro v. United States, 538 U.S.
500, 504-05 (2003).

      We reject Mayol’s challenge to the admissibility of the TSP business

records; the challenge is barred by the doctrine of invited error. At trial, discussion

took place between the district court and the parties about the admissibility of the

TSP business records. But in the end, Mayol’s lawyer stipulated that the records

were in fact admissible. When a defendant stipulates to the admissibility of

evidence at trial -- and, thus, “invites” the alleged error -- the defendant is

precluded from later challenging the admissibility of that evidence on appeal. See

United States v. Jernigan, 341 F.3d 1273, 1289-90 (11th Cir. 2003).

      AFFIRMED.




                                            3